Cowen, Chief Judge,
concurring in part in the dissent of Judge Davis :
I concur in that portion of Judge Davis’ dissent in which he would hold that, as a result of our 1973 decision in this case, we are prevented by the law of the case and the doctrine of collateral estoppel from considering, directly or indirectly, that the Indian land as of 1886 embodies enhancements for *446which the Government shall not be held liable to the Indians. I agree that the court must decide the present appeal on the basis that 1886 was the correct date for the extinction of aboriginal title.